Finch, J.
(dissenting). The order appealed from should be affirmed. Each statute must be construed according to its particular language and purpose. The object of the Teachers’ Retirement Law was to place the board of retirement under the joint control of the board of education, the city administration and the teaching staff. It is common knowledge that when the proposed law was under discussion in 1917 the teachers criticised the law because they then claimed that the same placed the control of the board of retirement in the hands of the city administration. In answer to these criticisms, the president of the board of education made this reply: “No, the plan places the Board of Retirement under the joint control of the Board of Education, the City administration and the teaching staff. No action can be taken by the Board without the approval of at least one of the representatives of the teaching staff.” Prior to this there had been published by the city administration a pamphlet entitled: “ Proposed Retirement Plan for New York City School Teachers.” “ Each member of the Board has a vote; the vote of one member elected by the teachers, of the Comptroller or an appointee of the Mayor, and of two other members, are required for a decision by the Board.”
The anxiety on the part of the teachers then, as it is now, was to prevent the control of these vast funds, gathered for the purpose of the teachers’ retirement system, and a major part of which are contributed by the teachers themselves, being placed in the hands of a board which could act without the concurrence of the teachers’ representatives and be subject among other things to the vicissitudes of changing administrations. The chairman and the secretary sign the warrants for payments from the funds, and *650hence -the appointment of a secretary is equivalent to the selection of a treasurer. No decision more important or vital can be made by this board of retirement than who shall handle its funds. Paragraph 11 of subdivision C of section 1092 of the Greater New York Charter (Laws of 1901, chap. 466, as amd. by-Laws of 1917, chap. 303), known as the Teachers’ Retirement Law, expressly provides: “ The concurrence of the comptroller or of one member appointed by the mayor, of a member elected by the retirement association, and of at least two other members shall be necessary for a decision of the retirement board.”
To hold that a decision as to the retirement of an individual is of more importance than is the selection of those who shall disburse the funds, would seem to be placing the emphasis upon the less important rather than the more important. Paragraph 3 of subdivision C of section 1092 of the charter (as amd. supra) provides that the board itself shall choose a chairman and a secretary, so that this choice must be made by the board and in consequence must be a decision of the board. It is no answer to this contention to say that the board is thus placed within the control of the teachers’ representatives, since in the same way the board is within the control of the comptroller or of one member appointed by the mayor. Such a contention misses the whole fundamental purpose of the law, which, as already noted, is a board of joint control. Matter of Craig v. Matthews (238 N. Y. 88) is not an authority in point, since the language of the statute in the case at bar is distinctly different from the ordinance there under consideration. There, as the court was careful to point out, the duty of the secretary was that of a mere recording officer and still further was limited by the requirement that the comptroller should “ keep a correct journal of the proceedings.” In the case at bar the secretary is substantially the chief executive of the board and countersigns warrants for all payments. In Matter of Craig v. Matthews the business for which the comptroller’s presence was essential to a quorum was limited to the discharge of the trusts and duties vested in the commissioners, whereas in the case at bar the concurrence of a teacher member is required for any decision of the board and the board is expressly required to make a decision for the selection of the chairman and secretary. It is urged that to afford the representatives of the teachers a right to have a necessary vote in all the decisions of the retirement board is to place the control of the board in the hands of these representatives. Such, however, is not the fact, since the only result is not to control the board but to afford to these representatives what amounts only to a right of veto if they do not choose to concur. This right of veto on the part of the teaching *651staff is exactly similar to that exercised by the city administration or by the board of education. This result is a desirable and essential part of any board of joint control and prevents the board being controlled by one element.
It follows that the order appealed from should be affirmed, with ten dollars costs and disbursements to the respondents.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.